ROBERT L. BLAND, Judge.
On September 24, 1944, state road commission truck no. 430-131 was traveling west on the Fairmont-Grafton turnoff in Marion county, West Virginia. It was going to turn into Joe Harry street. The driver of the road commission truck gave the proper arm signal for a lefthand turn, when an automobile traveling in the opposite direction forced his truck to a complete stop. After the car had passed the state road commission truck the driver of the truck realized that the truck was too far forward, and attempted to back it, and in doing so it struck claimant’s car which had pulled directly behind and to the right of the state vehicle. Claimant’s car, being directly behind and to the right of the truck, the driver of the truck was afforded no opportunity to observe the claimant’s car through the rear-view window.
In order to repair his truck claimant was obliged to pay $24.94, as shown by itemized receipted bill therefor, made a part of the record.
The claim is concurred in by the head of the department concerned and its payment is approved by an assistant attorney general. An award is made in favor of claimant, A. C. Barker, for the sum of twenty-four dollars and ninety-four cents ($24.94).